DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (# US 5712022).
Tanaka et al. discloses 
1. An active energy ray curable-type ink jet ink (see Abstract; column: 3, line: 40-67) comprising: 

a monomer A which is a non-aromatic heterocyclic compound having an ethylenically unsaturated double bond (N-vinyl-caprolactam, corresponding to the "monomer A which is a non-aromatic heterocyclic compound having an ethylenically unsaturated double bond" of claim 1 of the present application; column: 15, line: 30-60); and 
an acidic dispersant (dispersing agent; column: 17, line: 15-30; see Examples). 
The Examiner draws particular attention to the Applicant that " Tanaka et al. does address one or more monofunctional monomers, it teaches a laundry list of possible monomers (column: 15, line: 30-60). The format in which Tanaka et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Tanaka et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the monomers from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377
2. The active energy ray curable-type ink jet ink according to claim 1, further comprising: a monomer B which is an alicyclic compound having an ethylenically unsaturated double bond (isobornyl acrylate, corresponding to the "monomer B which is 
The Examiner draws particular attention to the Applicant that " Tanaka et al. does address one or more monofunctional monomers, it teaches a laundry list of possible monomers (column: 15, line: 30-60). The format in which Tanaka et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Tanaka et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the monomers from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377

3. The active energy ray curable-type ink jet ink according to claim 2, wherein a content of the monomer B is 35 mass % to 200 mass % with respect to a content of the monomer A (see Examples). 
4. The active energy ray curable-type ink jet ink according to claim 1, wherein a content of the monomer A is 10 mass % or greater with respect to a total amount of the monomers (5 to 40 part per 100 part of ink vehicle; column: 15, line: 50-60; see Examples). 

6. The active energy ray curable-type ink jet ink according to claim 1, wherein an organic solvent content is 1 mass % or less with respect to a total amount of the active energy ray curable-type ink jet ink (column: 18, line: 5-15; see Example: 4). 
7. The active energy ray curable-type ink jet ink according to claim 1, further comprising: at least one of a thioxanthone compound (column: 16, line: 5-20) or a thiochromanone compound. 
8. The active energy ray curable-type ink jet ink according to claim 7, wherein a total content of the thioxanthone compound and the thiochromanone compound is 1 mass % to 8 mass % with respect to a total amount of the active energy ray curable-type ink jet ink (1 to 20%; column: 16, line: 25-45). 
9. The active energy ray curable-type ink jet ink according to claim 1, wherein the acidic dispersant has an acid value of 20 mgKOH/g or greater (5 to 100; column: 4, line: 45-50). 
10. A light shielding film which is a cured product of the active energy ray curable-type ink jet ink according to claim 1 (see Examples; see Abstract; column: 18, line: 5-50). 
11. A method of manufacturing a light shielding film, comprising: a step of applying the active energy ray curable-type ink jet ink according to claim 1 to a base material by an ink jet method to form an ink film; and a step of irradiating the ink film .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ito et al. (# US 2016/0349651) discloses an ultraviolet-curable liquid developer containing a cationically polymerizable liquid monomer, a photoinitiator, and a toner particle, wherein the cationically polymerizable liquid monomer contains a vinyl ether compound, the molar average SP value of the cationically polymerizable liquid monomer is not more than 9.0, the molar average number of functional groups for the cationically polymerizable liquid monomer is at least 1.8, the photoinitiator contains a specified compound, and the content of the specified compound is at least 0.01 mass parts and not more than 5.00 mass parts per 100 mass parts of the cationically polymerizable liquid monomer (see Abstract). 

(2) Kaneko et al. (# US 2016/0108161) discloses the inorganic pigment include black pigments such as carbon black and titanium black, metal compounds represented by a metal oxide, a metal complex salt, or the like, and specific examples thereof include metal oxides of iron, cobalt, aluminum, cadmium, lead, copper, titanium, 
(3) Yokoi (# US 2010/0075061) discloses an ink composition including: a polymerizable polymer (A) having a main chain structure including urethane bonds or urea bonds, and, at the side chains of the main chain structure, polymerizable groups and at least one selected from a fluoroalkyl group (a1), a siloxane structure (a2) or a long chain alkyl structure (a3), a polymerizable compound (B) having a different structure from that of the polymerizable polymer (A), and a photopolymerization initiator (C) (see Abstract). 

(4) Kasai (# US 2009/0085996) discloses an inkjet recording method is provided that includes (a) a step of applying an undercoat liquid onto a recording medium, (b) a step of carrying out image formation by discharging a colored liquid onto the undercoat liquid, and (c) a step of curing the colored liquid, the colored liquid being a multiple color ink set comprising a plurality of ink compositions, and the colored liquid comprising an ink composition of at least one color selected from the group consisting of violet, blue, green, orange, and red (see Abstract). 

(5) Yokoi et al. (# US 2009/0197056) discloses an ink composition capable of forming an image which has favorable curing sensitivity, is excellent in rubbing resistance and blocking properties, and has controlled surface stickiness and improved surface curing properties, an inkjet recording method using the ink composition, and a printed material; and the ink composition containing a polymer (a) including a partial 

(6)  Umebayashi (# US 2017/0252971) discloses An actinic ray-curable-type inkjet ink composition for 3D printing includes an acrylate monomer A capable of forming a homopolymer having a glass transition temperature of from 25 C. to 120 C.; an acrylate monomer B capable of forming a homopolymer having a glass transition temperature of -60.degree. or higher and lower than 25 C.; a bifunctional acrylate oligomer C having a weight-average molecular weight of from 2,000 to 20,000; and an acylphosphine oxide compound, in which the mass content of bifunctional or higher-functional acrylate compounds is 15% by mass or less (see Abstract). 

(7) Loccufler (# US 2012/0283349) discloses A radiation curable composition for UV LED curing includes at least one co-initiator selected from the group consisting of an aliphatic tertiary amine and a dialkyl aniline derivative; and at least one specific carbazole photoinitiator. The radiation curable composition can be advantageously used to prevent unstable yellowing behavior in an image upon storage (see Abstract). 

(8) Waki et al. (# US 2002/0035172) discloses a water-based ink composition for ink-jet printing, containing at least pigment, a dispersing resin, a surface active agent, an organic solvent and water, in which the pigment is dispersed with the dispersing resin, characterized in that the dispersing resin comprises a copolymer (I) prepared by 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853